Citation Nr: 0127179	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  00-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a current evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD), to include whether 
there is a basis for higher "staged" ratings at any 
pertinent time during the appeal period.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for PTSD 
effective November 14, 1996, and assigned this disorder a 10 
percent evaluation as of that date.  The disability rating 
was subsequently increased to 30 percent effective April 6, 
1998, by a rating decision dated in September 1998, and to 50 
percent effective March 5, 1999 by rating decision dated in 
October 1999.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  As is evident, the RO has complied 
with the guidance provided by the Court in Fenderson and has 
established staged ratings for discrete intervals during the 
pendency of the appeal.  Accordingly, the issue before the 
Board is taken to include whether there is any basis for 
higher "staged" ratings at any pertinent time, to include 
whether a current increase is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Moreover, the Board notes that the applicable rating criteria 
for mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.125 (2001)).  Due to the 
date service connection was established for the veteran's 
PTSD, this change in the regulation is not applicable in this 
situation.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A Travel Board hearing was held before the undersigned Member 
of the Board in August 2001.  The transcript of the testimony 
taken at the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2. Between November 1996 and April 1998, the veteran's 
symptoms were consistent with no more than a mild disability 
with decreased work efficiency during significant stress.

3.  Between April 1998 and March 1999, the veteran's PTSD 
produced a decrease in work efficiency and periods of an 
inability to perform occupational tasks.

4.  Since March 1999, the veteran's symptoms have been 
consistent with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships, but no more.

5.  The veteran's PTSD is not shown to have occupational and 
social impairment with deficiencies in most areas, suicidal 
ideations, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, an 
inability to function independently, disorientation, or to be 
neglectful of his personal hygiene.  

6.  The veteran is not shown to have gross impairment in 
thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, to be a persistent danger to 
self or others, have an intermittent inability to perform 
activities of daily living, or to be disoriented to time, 
place, or person.  


CONCLUSION OF LAW

The criteria for a current evaluation of 50 percent, but no 
more, for PTSD have been met; there is no basis for higher 
"staged" rating at any pertinent time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.126, 4.130, Diagnostic Codes (DCs) 9440, 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

Relevant Regulations:  Under the current regulations, a 10 
percent evaluation may be assigned with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.  A 30 percent 
evaluation will be assigned for PTSD with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation will be assigned for anxiety which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Factual Background:  Medical records are negative for 
complaints of a psychiatric disorder for many years after 
service separation.  In July 1996, the veteran sought private 
medical treatment for, among other things, marital discord.  
He was noted to be depressed.  In November 1996, the veteran 
filed the current claim.  In February 1997, he was diagnosed 
with situational depression due to marital problems.  

In an April 1997 VA PTSD examination, the veteran reported 
multiple medical problems related to his Vietnam experiences, 
including anger at VA for not taking care of him.  He was 
working for a trucking company and had been employed at the 
same company for over two years, but noted a history of 
several different jobs because of difficulty with authority 
figures.  He indicated that he was preoccupied with thoughts 
of Vietnam, was quite distressed, reported persistent 
avoidance, experienced a general decrease in doing things but 
liked riding his motorcycle, felt isolated, and preferred to 
be by himself.  He reported difficulty sleeping, frequent 
nightmares, anger, difficulty concentrating, hypervigilance, 
startled easily, sat with back again the wall at restaurants, 
and had experienced suicidal ideations.

Mental status examination revealed that the veteran was 
dressed casually, displayed appropriate eye contact, was 
angry at another examiner he had just seen for a medical 
problem, had a normal rate and rhythm of speech, felt 
anxious, denied suicidal thoughts but indicated he had felt 
suicidal a month earlier, and expressed an angry mood.  His 
thought content was free of obsessional thinking but he 
ruminated about Vietnam.  There was no evidence of psychotic 
symptoms, and his thought process was clear, coherent, and 
goal directed.  His sensorium was clear, he was well 
oriented, able to easily subtract numbers, had no 
concentration disturbance, and insight and judgment were 
mildly impaired.  The final diagnoses included mild PTSD with 
a global assessment of functioning (GAF) of 51-60.

By rating decision dated in March 1998, the RO granted 
entitlement to service connection for PTSD and assigned a 10 
percent evaluation effective November 1996.  The veteran 
disagreed with the evaluation by correspondence dated in 
April 1998 and underwent a subsequent examination in August 
1998.  Outpatient treatment records submitted during that 
time did not show treatment for a psychiatric disorder.

In the August 1998 VA mental disorders examination report, 
the veteran complained primarily of wanting an increased 
rating.  He related that he was still employed full-time and 
indicated that he needed another examination for his appeal.  
The examiner noted that there had been no change in the 
veteran's medical history since the previous examination 
except that his migraine headaches were getting worse.  It 
was noted that the veteran had never been hospitalized and 
was involved in outpatient counseling once per month.  His 
subjective complaints were essentially unchanged and included 
nightmares, avoidance, intrusive thoughts, hypervigilance, 
disliking crowds, and isolation.  He had separated from his 
wife and still enjoyed his motorcycle.

Mental status examination revealed he was casually dressed, 
alert and oriented, and was a reliable historian.  His 
behavior was free of tics or unusual mannerisms, he became 
loud and upset when talking about Vietnam, he was coherent, 
goal-directed, and without evidence of suicidal or homicidal 
thoughts.  He was free of any obsessions, compulsions, 
delusions, or hallucinations.  He was alert and oriented, 
there was no evidence of major memory or concentration 
problems, no evidence that he could not handle funds, and his 
insight and judgment were fair.  The diagnoses included PTSD 
and work stress.  His GAF was reported at 51-60.

By rating decision dated in September 1998, the RO increased 
the veteran's evaluation for PTSD to 30 percent and assigned 
an effective date of April 1998, the date he filed his 
disagreement with the initial evaluation.  

In late September 1998, the veteran was hospitalized for 
complaints of sex addiction and stress.  He admitted that he 
had been drinking heavily and was having multiple liaisons 
with women.  He reported he felt stressed out with nightmares 
about Vietnam, had trouble staying asleep, was angry, hated 
his job, had crying spells related to the early loss of his 
mother, and had occasional suicidal thoughts but no 
intention.  Mental status examination showed that he was 
cooperative, coherent, had normal speech, showed a full range 
of affect and associations, had no flight of ideas, no 
violent ideations, no hallucinations or delusions, and was 
alert and oriented to time, place and personal 
identification.  He was noted to have a low frustration 
tolerance and quickness to become angry when feeling 
threatened, which was felt to have a component of PTSD-
related hyperarousal but also be a behavioral trait used to 
demean and intimidate.  It was also thought that the 
veteran's underlying personality dysfunction was aggravated 
by his PTSD.  He was discharged after three days at his own 
request claiming that he had been helped all he wanted, 
although the treatment team disagreed.

In December 1998, the veteran again disagreed with the RO's 
evaluation, which the RO denied by rating decision dated in 
January 1999.  In March 1999, he again indicated his 
disagreement with the evaluation, which the RO considered a 
claim for an increased rating.  In May 1999, he underwent 
another VA examination.  At that time, it was noted that the 
veteran was divorced and working at the same trucking company 
but only 30 hours per week.  He complained primarily of 
wanting a 100 disability rating and wanted VA to "stop 
dicking around."  There was no change in his medical history 
and he was still in group therapy.  It was noted that he had 
participated in a PTSD program but discontinued it 
prematurely because he felt it was not helping him.  The 
examiner noted that the veteran was working only 30 hours a 
week because of a decrease in work load, in addition to his 
report that he was "stressed out."  He felt he was on the 
verge of getting into trouble at his job and related that the 
anxiety was unbearable.  He reported that he could not handle 
stress, was not working well and was getting into fights.  He 
disliked crowds and felt isolated.  His symptoms included 
sleeplessness, hearing noises, being apprehensive, and 
frequent nightmares, among other things.

Reportedly his mother and former wife also attended the 
evaluation.  His mother indicated that he was not the same 
boy she raised and described him as being very pessimistic.  
She related that he used to be outgoing and sociable but now 
he got upset easily, was not happy, did not want to be around 
anyone, and she had difficulty relating to him.  His former 
wife remarked that he used to be a good person, but over the 
past 3-5 years had become self-centered, devious, 
untrustworthy, lied, etc.  She felt he had gone downhill 
since meeting an old high school girlfriend and thought he 
was in a constant state of agitation, was unable to 
concentrate, and could not meaningfully participate in 
counseling.

Mental status examination revealed that the veteran was 
casually dressed, adequately groomed, and appeared quite 
anxious and mildly apprehensive.  He was alert and oriented, 
and felt to be a reliable historian.  Eye contact was rare, 
speech was pressured and loud, he was mildly circumstantial 
but would get back to the question asked.  His mood and 
affect were apprehensive and agitated, he denied active 
suicidal thoughts but indicated that he thought about it 
readily.  There was no indication of active suicidal thought 
with no intent, plan, wish or goal to harm himself.  He was 
involved with active counseling.  His thought process was 
clear, coherent, and goal-directed.  His thought content was 
free of any obsessions, compulsions, delusions, or 
hallucinations.  He was alert and oriented, and there was no 
evidence of major memory problems although he did have some 
problems concentrating.  He could manage his funds but was 
binge drinking with alcohol.  Judgment and insight were 
impaired as he had limited insight into some of the dynamics 
behind his feelings.  The diagnoses included PTSD, work 
stress, binge drinking, and poor psychosocial support system.  
The GAF was reported to be 45-55.  The examiner concluded 
that the veteran's PTSD had gotten no better and his work 
situation was worse.  He noted that the veteran was quite 
pessimistic and wished for assistance to pay bills in order 
to decrease his over-all stress.

By rating decision dated in October 1999, the RO increased 
the veteran's disability rating to 50 percent effective March 
1999, the date he submitted correspondence disagreeing with 
the previous evaluation.  In an October 1999 notice of 
disagreement, the veteran related that he had quit his job in 
frustration with his co-workers.  He maintained that he had 
no relationship with his family, could not sleep, experienced 
hypervigilance, felt he was sinking, and did not want to do 
anything.

In a February 2000 letter, the veteran's social worker 
indicated that the veteran first received services in July 
1990 (the record indicates that it was apparently during a 
first divorce) and starting again in August 1996.  The social 
worker remarked that the veteran had attempted to make some 
adjustment in his life in order to decrease stress as there 
appeared to be a direct correlation on the amount of stress 
and PTSD symptoms.  It was noted that the veteran had changed 
jobs from truck driving, where he was on the road for many 
hours which disrupted his sleep pattern, to the distribution 
center, where the hours were consistent.  While it had gone 
well at first, he was having trouble with co-workers.  He had 
recently been divorced but remained in contact with his wife.  
The social worker noted that when the veteran was in extremes 
of distress he was at some risk of irrational behavior, 
sometimes having suicidal ideations, or acting impulsively.  
A September 1998 Beck Depression Inventory showed severe 
depression, with some improvement in the February 2000 score, 
but still in the severe depression range, although there had 
been periods of improvement.  Apparently he had tried 
psychiatric medication without help and was on no medication 
at the time.

Private medical records showed treatment for, among other 
things, a gastrointestinal disorder, a skin disease, 
prostatitis, back pain, dysuria, elbow pain, foot strain, 
headaches, heel pain, jock itch, bronchitis, and 
epididymitis, but no psychiatric disorder.  Private medical 
records dated in October 2000 reveal that he sought treatment 
for incapacitating headaches which sometimes lasted an entire 
day.  He was employed at that time as a crane operator.  

In a March 2001 VA PTSD examination, the examiner noted that 
there had been no change in the veteran's medical history 
except that the veteran noted that his knee, back, stomach 
problems, and headaches were worse.  There was no change in 
his past psychiatric history and he continued to see the 
social worker in group therapy.  He was apparently on no 
psychotropic medications.  He was still working 30 hours a 
week due to a decreased need for hours at his company and he 
had volunteered to take off.  He described having discomfort 
in the work place and indicated that he got into trouble 
because of his emotional symptomatology.  He reported that he 
had taken additional time off because of his emotional state 
plus problems with his knees, back, and headaches.  He did 
not like the people he worked with, disliked his supervisors, 
and complained of senior management.  He continued to 
complain of nightmares, recollections, avoidance, detachment, 
hypervigilance, sleeplessness, exaggerated startle, 
irritability, and anger toward VA for not giving him a 100 
percent disability rating and then leaving him alone.

The veteran stated that his days were difficult and he felt 
better alone.  He went out only late at night.  He described 
some problems with suicidal thoughts and had gotten rid of 
the guns in his house.  He had a girlfriend who wrote a 
letter to the examiner to the effect that she had known the 
veteran since the 1960's and had been with him again since 
1996.  She reported that the veteran's mental health had 
deteriorated; that he had nightmares and could not sleep at 
night; and that he struggled with authority.  She feared for 
his life one time because he was extremely pressured.  She 
also reported that he agonized every Sunday night about going 
to work on Monday; that he had panic attacks and that he did 
not like large crowds, became belligerent and loud, and 
hibernated on weekends.  She described him as easily 
overwhelmed and stated that his life was only pain, 
confusion, and constant conflict.

Mental status examination revealed that the veteran was 
timely to the appointment, was casually dressed and groomed, 
and was accompanied by his girlfriend.  He was felt to be a 
reliable historian.  His speech was pressured and loud but 
otherwise unremarkable.  Eye contact was intermittent, 
behavior was free of any unusual mannerisms or tics, he 
described his mood as angry and his affect was congruent with 
this.  There was no unusual emotional lability with the 
exception of anger.  Thought processes were clear, coherent, 
and goal-directed.  Thought content was free of any 
obsessions, compulsions, delusions, or hallucinations.  He 
was alert and oriented and there was no evidence of any major 
concentration or memory disturbances.  Judgment and insight 
were intact.  The diagnoses included PTSD, chronic anxiety 
secondary to PTSD, and his GAF was noted to be 45-55 related 
to depression and his multiple physical problems.  The 
examiner concluded that the veteran would be less likely to 
be able to maintain continued employment with his physical 
and emotional problems and reflected that the prognosis for 
work in the context of worsening physical problems and his 
continued problems with PTSD would be low.

In March 2001, the veteran was hospitalized with carbon 
monoxide exposure and syncope.  He was described as very 
pleasant and noted that he was operating a tow motor in a 
closed space and developed symptoms consistent with carbon 
monoxide exposure.  He was discharged to return to work in a 
weeks time.  In April 2001, he was off work because of 
problems with back pain.  He was noted to be pleasant, in no 
distress, and oriented to person, place and time.  Because he 
was not being treated for a psychiatric disorder, there was 
no indication of a psychiatric diagnosis.  

At a hearing before the Board in July 2001, the veteran 
testified that he was in counseling every two weeks, mostly 
group but individual when the schedule allowed.  He indicated 
that he gave up his job as a truck driver because he did not 
like people out on the road as they were all idiots and he 
could not stand it anymore.  He was currently employed as a 
warehouseman but did not get along with his fellow workers 
and was considered an outsider.  He estimated that he missed 
work a day a week because he could not deal with people and 
hated his job.  He disliked his supervisor, could not get 
along with people on the loading dock, had his own way of 
doing things, and was not understood at work.  

The veteran reflected that he quit jobs over the years 
because he would get fed-up and got into fights.  He 
indicated that he had problems driving in traffic, and 
experienced anger toward other drivers.  He noted that he was 
divorced, did not see his children because they did not 
understand him, had few friends who were all Vietnam veterans 
whom he met in group therapy sessions, and he socialized with 
only them because they understood him, but had no other 
friends.  He had a girlfriend, who he described as his 
backbone.  He complained of sleeplessness, shopped late at 
night when no one was around, did not deal well with crowds, 
and thought about suicide and tried to act on it a couple 
times by putting a gun to his head a couple years before.  He 
noted that his girlfriend and her son had taken away all his 
guns.  He stressed that he gave his life for his country and 
needed help from somebody because he could not take it 
anymore.

Upon further questioning, the veteran reflected on his 
experiences in Vietnam and indicated that he started having 
symptoms of PTSD right away but did not know what it was.  He 
admitted that he had been an alcoholic for over 20 years but 
no longer drank.  His girlfriend testified that she 
understood what the veteran was going through.  She noted 
that he did not sleep, could not relax, did not trust, 
checked the house at night, was an aggressive driver, 
attacked her during a nightmare, and had problems with every 
day life.  He believed he would be more accurately assessed 
at a 100 percent disability rating.  He admitted that he was 
no longer attending group sessions at the Vet Center because 
he was not getting anything out of it anymore and was on no 
medication.  

Legal Analysis:  Under the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999), the Board will consider whether there 
is any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  Therefore, 
the Board will consider each step increase individually.  

Entitlement to a Rating in Excess of 10 Percent 
from November 1996 to April 1998

As noted above, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
The next highest rating, a 30 percent evaluation, will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

Except for a single private treatment record dated in 
February 1997 diagnosing situational depression due to 
marital problems, the only assessment of the veteran's PTSD 
during this time frame was an April 1997 VA examination.  
Based on that examination, the Board finds that the medical 
evidence supports a 10 percent disability rating for the 
period from November 1996 to April 1998, but no more.

Specifically, the April 1997 VA examination noted that the 
veteran was working full-time, was on no psychiatric 
medication, was married (although having marital 
difficulties), and was oriented to person, place, and time.  
While he reported multiple symptoms associated with PTSD, 
such as anger, isolation, hypervigilance, and the like, his 
symptoms were consistent with a decrease in work efficiency 
during periods of significant stress.  As noted in the VA 
examination, he was appropriately dressed, displayed 
appropriate eye contact, had a normal rate and rhythm of 
speech, denied suicidal thoughts (but indicated he had felt 
suicidal a month earlier), had no obsessional thinking, 
exhibited no evidence of psychotic symptoms, had clear 
thought processes, was coherent and goal directed, was well 
oriented, and had no concentration disturbance.  These 
symptoms are consistent with a 10 percent disabling rating, 
but no more.  While the GAF was reported in the 51-60 range, 
indicating moderate symptoms or moderately difficulty in 
social or occupational functioning, the examiner 
characterized the veteran's PTSD symptoms as "mild."  This 
is also consistent with a 10 percent rating, but no more.

Entitlement to a Rating in Excess of 30 Percent 
from April 1998 to March 1999

Having found that a 10 percent evaluation was appropriate for 
the period from November 1996 to April 1998, the Board will 
next consider whether the medical evidence supports a rating 
in excess of 30 percent for the period from April 1998 to 
March 1999.  As noted above, a 30 percent evaluation will be 
assigned for PTSD with occupational and social impairment 
with occasional decrease in work efficiency due to symptoms 
consistent with depressed mood, anxiety, suspiciousness, 
weekly panic attacks, chronic sleep impairment, and mild 
memory loss.  The next highest rating, a 50 percent 
evaluation, requires symptoms consistent with a flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, frequent panic attacks, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood.

Based on the medical evidence of record during the relevant 
time, the Board finds that no greater than a 30 percent 
rating was warranted.  Specifically, in an August 1998 VA 
examination, the veteran was still employed full-time but his 
physical problems were getting worse and he had separated 
from his wife.  He had never been hospitalized for a 
psychiatric disorder but he attended outpatient counseling 
once a month.  There was no evidence of flattened affect, 
circumstantial speech, frequent panic attacks, comprehension 
problems, memory impairment, or an impairment in abstract 
thinking as evidenced by the findings in the mental status 
examination.  His GAF was reported at 51-60, which was 
unchanged from the previous examination.  

Further, while the veteran was hospitalized for three days in 
September 1998, the Board finds that a single, short-term 
hospitalization is not sufficient to establish entitlement to 
a greater than 30 percent rating for this time period.  
Specifically, he was hospitalized for complaints of sex 
addiction and stress and admitted that he had been drinking 
heavily and was having multiple liaisons with different 
women.  His symptoms were felt to have PTSD-related component 
aggravating an underlying personality disorder.  In addition, 
during his brief period of hospitalization, he exhibited none 
of the symptoms which support a 50 percent disability rating 
for PTSD.  Therefore, the Board finds that the medical 
evidence supports a 30 percent disability rating, but no 
more, for the period from April 1998 to March 1999. 

Entitlement to a Rating in Excess of 50 Percent 
from March 1999 to Present

The Board will now consider whether the veteran is entitled 
to a rating in excess of the currently assigned 50 percent 
disability rating which was effective as of March 1999.  As 
noted, a 70 percent evaluation is warranted with symptoms 
consistent with suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  

A 100 percent evaluation, which the veteran maintains he is 
entitled to, is warranted for total occupational and social 
impairment consistent with symptoms such as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.

The Board notes that the veteran underwent another VA 
examination in May 1999.  While this medical examination 
reflects an apparent deterioration in the veteran's 
psychiatric disorder, the Board finds no basis for a higher 
than 50 percent rating during this time period.  
Specifically, the veteran was still employed, although 
working less hours due to company cut-backs.  Moreover, he 
and his wife had divorced but he was able to establish a 
relationship with a girlfriend.  Further, while his speech 
was noted to be mildly circumstantial and he reported some 
problems concentrating, the Board finds that the over-all 
medical picture does not support a higher than 50 percent 
rating.

As described above, the veteran's mental status examination 
was essentially unchanged from his previous examinations in 
that his thought processes were clear, coherent, and goal-
directed, he had no suicidal ideations, denied hallucinations 
or delusions, had no memory problems, and was oriented to 
person, place, and time.  It was noted that he was binge 
drinking with alcohol.  The GAF was reported in the 45-55 
range because of a deterioration in his work situation, 
reflecting serious to moderate symptoms; however, the Board 
finds that the veteran's symptoms are consistent with a 50 
percent rating, but not with a 70 percent rating, as he did 
not exhibit symptoms of obsessional rituals, illogical 
speech, near-continuous panic attacks, an inability to 
function independently, disorientation, or neglect of 
personal hygiene.  

Similarly, a March 2001 examination reflected no change in 
the veteran's medical history except that his physical 
problems were worsening.  He remained in group therapy, was 
on no psychotropic medications, and was still working 30 
hours a week due to a decreased need for hours at his company 
and he volunteered to take off.  He continued to have 
problems with his job, co-workers, supervisors, and senior 
management, and was angry with VA for not giving him a 100 
percent disability rating.  Nonetheless, his symptoms were 
not consistent with a rating in excess of 50 percent as he 
was reported to be casually dressed and well groomed and he 
exhibited normal speech, had clear, coherent, and goal-
directed thought processes, expressed no obsessions, 
compulsions, delusions, or hallucinations, was oriented, had 
no concentration or memory disturbances, and judgment and 
insight were intact.  His GAF was again noted in the 45-55 
range, reflecting moderate to serious symptoms.  

Outpatient treatment records during this time period show 
treatment for multiple medical problems and describe the 
veteran as pleasant.  He missed work because of 
incapacitating headaches, back pain, and once for carbon 
monoxide exposure.  During his various medical treatments, he 
was always noted to be pleasant, in no distress, and oriented 
to person, place and time.  Because he was not being treated 
for a psychiatric disorder, there was no indication of a 
psychiatric diagnosis.  

After a review of the medical evidence during this relevant 
time frame, the Board finds that while the veteran clearly 
has difficulty with his co-workers and his job, he has a 
girlfriend, had friends who also served in Vietnam, can 
function independently, is able to work, and can maintain his 
own personal hygiene.  Acknowledging that he is angry at his 
co-workers and his job situation, he relates that he is 
picked-on and thought to be an outsider and the anger does 
not appear to be unprovoked.  Further, he is described in 
treatment records for his medical problems as pleasant and 
cooperative.  Moreover, except for one three-day 
hospitalization in September 1998, he had not been 
hospitalized for a psychiatric disorder and has not been 
prescribed psychiatric medications.  Therefore, the Board 
finds that the veteran's over-all medical picture currently 
supports a 50 percent rating, but no more.

The Board has separately considered a February 2000 letter 
from the veteran's treating social worker to the effect that 
the veteran had been in group psychiatric therapy since 
August 1966.  While the social worker reflected that times of 
extreme distress puts the veteran at some risk for irrational 
behavior, some suicidal ideations, or impulsive acts, the 
Board finds that temporary periods of exacerbation are 
adequately accounted for under the current evaluations.  

The Board has also considered the veteran's sworn testimony 
and written statements and his girlfriend's sworn statements 
that the veteran's PTSD is worse than currently evaluated.  
The statements and sworn testimony are probative of 
symptomatology.  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  The Board finds that 
the medical and clinical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

Finally, in denying the veteran's claim, the Board has taken 
into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claims, in the statement and 
supplemental statements of the case that were provided to him 
by RO.  As a consequence, he was made fully aware of what was 
required to substantiate his claims, but no additional 
evidence was thereafter submitted.  Further, he underwent 
multiple VA examinations during the appeal period in an 
attempt to adequate assess his psychiatric disability and 
also requested and received a hearing before the Board.  
Therefore, the Board finds that the VCAA has been fully 
complied with.


ORDER

The veteran's claim for entitlement to a current evaluation 
in excess of 50 percent for PTSD is denied; there is no basis 
for higher "staged" ratings at any pertinent time during 
the appeal period.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

